Citation Nr: 1725007	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The claim for service connection for hypertension was previously denied in a November 2006 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  No competent, noncumulative evidence received since the final November 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, so as to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2016).

2.  The additional evidence presented since the November 2006 rating decision is not new and material, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in March and May 2011 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained. 
Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

III.  Analysis

The RO most recently denied service connection for hypertension in a November 2006 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

At the time of the November 2006 decision, the evidence of record included the Veteran's service treatment records, current treatment records establishing a diagnosis of hypertension, and service records establishing that the Veteran was exposed to Agent Orange in service.  Also of record was a September 2006 VA examination report.  The VA examiner took the Veteran's history, noting that the Veteran had initially been diagnosed with type II diabetes mellitus type in the early 1990s, was in Vietnam between 1966 and 1967 and was exposed to Agent Orange, and that his hypertension was diagnosed in the 1980s, prior to his diabetes diagnosis.  The examiner opined that it was less likely than not that the hypertension was related to the Veteran's diabetes, as hypertension was diagnosed prior to the diabetes, and as the Veteran had normal renal functions and no microalbumin.

The basis of the November 2006 denial was the RO's finding that the evidence did not show that hypertension was related to the service-connected condition of type II diabetes mellitus or that hypertension existed during service or within one year of discharge.  The RO found that the Veteran was diagnosed with hypertension many years prior to your diagnosis of diabetes mellitus, and that service connection for hypertension could not be established on a direct, presumptive or secondary basis.

Since the November 2006 rating decision, the Veteran has asserted, as reflected in his February 2011 claim to reopen, that his hypertension was due to his Agent Orange exposure.  New evidence includes a March 2011 heart examination; however, the examination report, while noting a diagnosis of hypertension, provides no opinion as to etiology or new information suggesting a nexus between such hypertension and the Veteran's diabetes mellitus, Agent Orange, or service generally.  There are also further treatment records indicating hypertension and a July 2011 statement from the Veteran's treating physician indicating that he had a diagnosis of hypertension.  The Veteran also submitted April 1984 to November 1986 treatment records indicating high blood pressure; however, the development high blood pressure during this time was acknowledged, and specifically relied on, by the September 2006 VA examiner prior to the November 2006 rating decision.  The Veteran further submitted a January 2013 statement indicating that he began taking medication for hypertension in 1984 and that, prior to filing his original claim for service connection, another patient in a doctor's office had told the Veteran that he should be compensated for hypertension and suggested that he submit a claim.

The Board notes that the Court has determined that 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

However, in this case, the newly submitted evidence does not meet even the low standard required to be considered material.  None of the new evidence received since the September 2006 rating decision denying service connection for hypertension, which is neither cumulative nor redundant of the evidence of record at the time of that decision, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  Specifically, none of the nonredundant, competent evidence helps to establish a nexus between the Veteran's hypertension and either service or his service-connected type II diabetes.  It does not help to establish that the Veteran's hypertension began in service or within a year of discharge; that hypertension might have been the result of in-service Agent Orange exposure; or that hypertension might have been caused or aggravated by the Veteran's service-connected diabetes mellitus.

Regarding the Veteran's assertions of a nexus to Agent Orange exposure and the statement made another patient in a doctor's office that the Veteran should be compensated for hypertension, neither person has been shown to be competent to make any such medical determination.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("As a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration").

The Board also acknowledges the Veteran's representative's June 2014 brief arguing that the September 2006 VA examination report was inadequate and lacked probative weight.  However, material evidence that would help raise a reasonable possibility of substantiating the Veteran's claim has simply not been received since the November 2006 decision denying service connection; no such evidence has been submitted that would allow the Board to reach the point of weighing the probative value of any such previous medical evidence or determining whether further development would be required in this case to make a decision on the merits.

The Board thus finds that new and material evidence has not been submitted to reopen the Veteran's claim for service connection for hypertension, to include as secondary to type II diabetes mellitus.  Accordingly, the service connection claim cannot be reopened, and the appeal must be denied.


ORDER

New and material evidence not having been submitted, the claim for entitlement to service connection for hypertension is not reopened, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


